UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) (X) Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended December 31, 2011 ( ) For the transition period from to Commission file number: 0-22773 NETSOL TECHNOLOGIES, INC. (Exact name of small business issuer as specified in its charter) NEVADA 95-4627685 (State or other Jurisdiction of (I.R.S. Employer NO.) Incorporation or Organization) 23901 Calabasas Road, Suite 2072, Calabasas, CA 91302 (Address of principal executive offices) (Zip Code) (818) 222-9195 / (818) 222-9197 (Issuer's telephone/facsimile numbers, including area code) Indicate by check mark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check One): Large Accelerated Filer Accelerated Filer _X Non-Accelerated FilerSmall Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes No_X The issuer had 57,226,355 shares of its $.001 par value Common Stock and no shares of Series A 7% Cumulative Convertible Preferred Stock issued and outstanding as of January 31, 2012. Page 1 NETSOL TECHNOLOGIES, INC. INDEX Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of December 31, 2011 and as of June 30, 2011 3 Condensed Consolidated Statements of Operations for the Six Months Ended December 31, 2011 and 2010 4 Condensed Consolidated Statements of Cash Flows for the Six Months Ended December 31, 2011 and 2010 5 Notes to the Condensed Consolidated Financial Statements 7 Item 2.Management's Discussion and Analysis or Plan of Operation 24 Item 3.Quantitative and Qualitative Disclosures about Market Risk 42 Item 4.Controls and Procedures 42 PART II. OTHER INFORMATION Item 1.Legal Proceedings 43 Item 1A.Risk Factors 43 Item 2.Unregistered Sales of Equity and Use of Proceeds 43 Item 3.Defaults Upon Senior Securities 44 Item 4.Submission of Matters to a Vote of Security Holders 44 Item 5.Other Information 44 Item 6.Exhibits 44 Page 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) NETSOL TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) As of December 31, As of June 30, ASSETS Current assets: Cash and cash equivalents $ $ Restricted Cash Accounts receivable, net Revenues in excess of billings Other current assets Total current assets Property and equipment, net Intangible assets, net Goodwill Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Current portion of loans and obligations under capitalized leases Other payables Unearned revenues Convertible notes payable , current portion - Loans payable, bank Common stock to be issued Total current liabilities Obligations under capitalized leases, less current maturities Convertible notes, payable less current maturities - Long term loans; less current maturities Total liabilities Commitments and contingencies Stockholders' equity: Common stock, $.001 par value; 95,000,000 shares authorized; 56,948,855& 55,531,855 issued and outstanding as of December 31, 2011 and June 30, 2011 Additional paid-in-capital Treasury stock ) ) Accumulated deficit ) ) Stock subscription receivable ) ) Other comprehensive loss ) ) Total NetSol shareholders' equity Non-controlling interest Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to these unaudited consolidated financial statements. Page 3 NETSOL TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months For theSix Months Ended December 31, Ended December 31, Net Revenues: License fees $ Maintenance fees Services Total revenues Cost of revenues: Salaries and consultants Travel Repairs and maintenance Insurance Depreciation and amortization Other Total cost of revenues Gross profit Operating expenses: Selling and marketing Depreciation and amortization Bad debt expense - ) Salaries and wages Professional services, including non-cash compensation General and adminstrative Total operating expenses Income from operations Other income and (expenses) Loss on sale of assets ) Interest expense ) Interest income Gain (loss) on foreign currency exchange transactions ) Share of net loss from equity investment - ) ) ) Beneficial conversion feature ) Other expense ) Total other income (expenses) Net income (loss) beforeincome taxes ) Income taxes ) Net income (loss) after tax ) Non-controlling interest ) Net income (loss) attributable to NetSol ) Other comprehensive income (loss): Translation adjustment ) ) Comprehensive income (loss) ) ) Comprehensive income (loss) attributable to non controlling interest ) ) ) Comprehensive income (loss) attributable to NetSol $ ) $ $ ) $ Net income (loss)per share: Basic $ $ $ ) $ Diluted $ $ $ ) $ Weighted average number of shares outstanding Basic Diluted Amounts attributable to NetSol common shareholders Net income / (loss) $ $ $ ) $ See accompanying notes to these unaudited consolidated financial statements. Page 4 NETSOL TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Six Months Ended December 31, Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Provision for bad debts Share of net loss from investment under equity method Loss on sale of assets Stock issued for interest on notes payable - Stock issued for services Fair market value of warrants and stock options granted Beneficial conversion feature Changes in operating assets and liabilities: Increase/ decrease in accounts receivable ) Increase/ decrease in other current assets ) ) Increase/ decrease in accounts payable and accrued expenses ) ) Net cash provided by operating activities Cash flows from investing activities: Purchases of property and equipment ) ) Sales of property and equipment Purchase of treasury stock ) - Purchase of non-controlling interest in subsidiary - ) Short-term investments held for sale - ) Investment under equity method ) - Acquisition, net of cash acquired ) - Increase in intangible assets ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from sale of common stock - Proceeds from the exercise of stock options and warrants Proceeds from convertible notes payable - Payments on convertible notes payable ) - Restricted cash - Proceeds from bank loans Payments on bank loans - ) Payments on capital lease obligations & loans - net ) ) Net cash provided by financing activities Effect of exchange rate changes in cash ) Net increase in cash and cash equivalents Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ See accompanying notes to the unaudited consolidated financial statements. Page 5 NETSOL TECHNOLOGIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) (UNAUDITED) For the Six Months Ended December 31, SUPPLEMENTAL DISCLOSURES: Cash paid during the period for: Interest $ $ Taxes $
